Citation Nr: 1410514	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-42 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a psychiatric disorder prior to January 25, 2012 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied an evaluation in excess of 50 percent for a psychiatric disorder.  

During the pendency of the appeal, in a March 2012 rating decision, the RO assigned an increased evaluation of 70 percent effective January 25, 2012 for the Veteran's psychiatric disorder.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After the April 2012 supplemental statement of the case was issued to the Veteran, new evidence has been received from the Veteran without a waiver of RO jurisdiction, to include statements and VA treatment records.  Additionally, the RO obtained a new PTSD examination in March 2013 and requested, and received, the Veteran's records from the Social Security Administration.  A supplemental statement of the case, which takes into account this evidence should be issued to the Veteran.
Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim, taking into account all evidence received since the April 2012 supplemental statement of the case.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

